
	
		III
		112th CONGRESS
		1st Session
		S. RES. 204
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Casey (for himself,
			 Mr. Boozman, Mr. Durbin, Mr.
			 Lugar, Mr. Moran,
			 Mr. Leahy, and Mr. Brown of Ohio) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 7, 2011, as
		  National Hunger Awareness Day.
	
	
		Whereas food insecurity and hunger are a fact of life for
			 millions of individuals in the United States and can produce physical, mental,
			 and social impairments;
		Whereas recent data published by the Department of
			 Agriculture show that approximately 50,200,000 individuals in the United States
			 live in households experiencing hunger or food insecurity, and of that number,
			 33,000,000 are adults and 17,200,000 are children;
		Whereas the Department of Agriculture data also show that
			 households with children experience nearly twice the rate of food insecurity as
			 those households without children;
		Whereas 4.8 percent of all households in the United States
			 (approximately 5,600,000 households) have accessed emergency food from a food
			 pantry 1 or more times;
		Whereas the report entitled Household Food Security
			 in the United States, 2009 and published by the Economic Research
			 Service of the Department of Agriculture found that in 2009, the most recent
			 year for which data exist—
			(1)14.7 percent of
			 all households in the United States experienced food insecurity at some point
			 during the year;
			(2)21.3 percent of
			 all households with children in the United States experienced food insecurity
			 at some point during the year; and
			(3)7.5 percent of
			 all households with elderly individuals in the United States experienced food
			 insecurity at some point during the year;
			Whereas the problem of hunger and food insecurity can be
			 found in rural, suburban, and urban portions of the United States, touching
			 nearly every community of the United States;
		Whereas, although substantial progress has been made in
			 reducing the incidence of hunger and food insecurity in the United States, many
			 Americans remain vulnerable to hunger and the negative effects of food
			 insecurity;
		Whereas the people of the United States have a long
			 tradition of providing food assistance to hungry individuals through acts of
			 private generosity and public support programs;
		Whereas the Federal Government provides nutritional
			 support to millions of individuals through numerous Federal food assistance
			 programs, including—
			(1)the supplemental
			 nutrition assistance program established under the
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.);
			(2)the child
			 nutrition program established under the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.);
			(3)the special
			 supplemental nutrition program for women, infants, and children established by
			 section 17 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786);
			(4)the emergency
			 food assistance program established under the Emergency Food Assistance Act of 1983 (7
			 U.S.C. 7501 et seq.); and
			(5)food donation
			 programs;
			Whereas there is a growing awareness of the important role
			 that community-based organizations, institutions of faith, and charities play
			 in assisting hungry and food-insecure individuals;
		Whereas more than 50,000 local, community-based
			 organizations rely on the support and efforts of more than 1,000,000 volunteers
			 to provide food assistance and services to millions of vulnerable people;
			 and
		Whereas all people of the United States can participate in
			 hunger relief efforts in their communities by—
			(1)donating food and
			 money to hunger relief efforts;
			(2)volunteering for
			 hunger relief efforts; and
			(3)supporting public
			 policies aimed at reducing hunger: Now, therefore, be it
			
	
		That the Senate—
			(1)designates June
			 7, 2011, as National Hunger Awareness Day; and
			(2)calls on the
			 people of the United States to observe National Hunger Awareness Day—
				(A)with appropriate
			 ceremonies, volunteer activities, and other support for local anti-hunger
			 advocacy efforts and hunger relief charities, including food banks, food rescue
			 organizations, food pantries, soup kitchens, and emergency shelters; and
				(B)by continuing to
			 support programs and public policies that reduce hunger and food insecurity in
			 the United States.
				
